DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated in the previous Office Action, regarding independent claims 1 and 11, Applicant has recited a “water chamber with a shoulder portion, a body...”; however, it is not clear how a chamber can have a shoulder portion. A well-understood definition of a chamber is a “cavity” or “enclosed space” (see https://www.dictionary.com/browse/chamber), so it is not clear how a “void” can have such structure. Also, it is apparent from the Figures that it is the “body” - not the “water chamber” - that is provided with a “shoulder portion”. The “water chamber” is provided as an “enclosed space”/“cavity” within said “body”, so the claim recitation should be reflected to clearly show such structure/structural relationship among each of the water pipe elements.
Also, the claim recitation, in independent claim 1 and 11, doesn’t make it clear if the “first end of the hollow tube” which is coupled to the body to form a second opening, recited early in the claim, is the same element/structure (or a part of it) as the later-recited “first tube portion” that extends from the second opening.  
Further, regarding independent claims 1 and 11, Applicant recites that “a first end of the hollow tube is coupled to the body to form a second opening”; however, it is not clear how any portion of a tube can form an opening - while it is possible that such a tube portion could terminate at such an opening along a wall of the body. 
Lastly, Applicant has amended independent claims 1 and 11 (in the amendment filed on July 29, 2022) to now recite “a hollow tube and a percolator entirely disposed within the water chamber”. However, it is not clear whether the word “entirely” refers to just the “percolator”, or both the “percolator” and “hollow tube”. 
For purposes of examination, the claims will be interpreted as if the independent claims included the following recitation, which is fully supported by the instant specification. It is suggested that Applicant reword independent claim 1 in like manner (and independent claim 11 similarly) in order to obviate the above-referenced issues: 
“A water pipe comprising: 
-a body which encloses a water chamber, said body having a shoulder portion located at an upper portion thereof, terminating in a first opening giving access to the water chamber, said upper portion having a threaded top portion which is configured to be removably coupled to a cap; the body further comprising:
-a hollow tube, and 
-a percolator, each of which are entirely disposed within the water chamber; 
wherein the hollow tube has a first tube portion connected to a second tube portion, the first tube portion having a first end and the second tube portion having a second end; the first end of the first tube portion being coupled to and terminating at a second opening in a wall of the body, the second end of the second tube portion being coupled to the percolator; and wherein the second tube portion extends downward in a direction substantially perpendicular to the first tube portion.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over The Dab Lab-Online Headshop’s “Killa Bee Showercap to Showerhead Perc Bent Neck Water Pipe” (as also evidenced by the YouTube.com video from Dab Lab-Online Headshop - “Killa Bee Glass Showercap to Showerhead Bent Neck Water Pipe”) (hereinafter “the Dab Lab Water Pipe) in view of in view of Ruiz (US Pat. App. Pub. 2020/0236992). 
Regarding independent claim 1, the Dab Lab Water Pipe teaches a glass showercap to showerhead (percolator) bent-neck water pipe which appears to show nearly all that is recited in the claim, since it discloses a water pipe that has a body; a water chamber with a shoulder portion (at its upper end); a first opening into the water chamber (at a mouthpiece end); a (bent) hollow tube and a (showerhead) percolator, wherein the hollow tube has a first (horizontal) tube portion and a second (vertical) tube portion, the first tube portion extending from a second opening (in the side of the water pipe to which the first tube portion appears to be coupled from the interior of the water chamber) to the second tube portion, which extends downward to the percolator in a direction substantially perpendicular to the first tube portion (corresponding to the claimed “[a] water pipe comprising: a water chamber with a shoulder portion, a body, and a…top portion with a first opening into the water chamber…a hollow tube and a percolator…disposed within the water chamber, wherein a first end of the hollow tube is coupled to the body to form a second opening into the water chamber which extends into the first end of the hollow tube, and a second end of the hollow tube is coupled to the percolator, wherein the hollow tube has a first tube portion and a second tube portion, the first tube portion extends from the second opening to the second tube portion, which extends downward to the percolator in a direction substantially perpendicular to the first tube portion”).   
The Dab Lab Water Pipe further comprises a tube - known in the art as a “downstem” - that connects an herb-containing bowl to the water pipe. This “downstem” appears to be coupled to the second opening of the water pipe from the exterior (see pictures). As stated above, the (bent) “hollow tube” appears to be coupled to the same second opening of the water pipe but from the water chamber interior (see pictures). Hence, it appears clear that the “downstem” and the “hollow pipe” are two different pieces of the water pipe - each being attached to the second opening on opposite sides - rendering the hollow tube (along with the percolator) entirely disposed within the water chamber, as claimed.  
The Dab Lab Water Pipe only differs from the claimed water pipe in that it fails to show a “threaded top portion” associated with the “first opening” which is “configured to removably couple to a cap”.  However, Ruiz shows that it is known for the top portion (200) (read: shoulder portion) of a water pipe to include an open top end (204) (read: opening) including a threaded portion (203) which will allow for a cap (201) to be placed thereon (see para. [0020] and Fig. 2). Hence, it would have been obvious to one of ordinary skill in the art to have substituted these elements to add “threads” to the mouthpiece (top portion) end of the Dab Lab’s water pipe, as is disclosed in Ruiz, merely as a convenience for the user which would allow for the opening, upon which the mouth is placed during use, to be covered with a removable cap and protected, for sanitary reasons, while not in use (corresponding to the claimed “a threaded top portion…wherein the threaded top portion is configured to removably couple to a cap”).
Regarding claim 4, it is clear, from the pictures, that the bend of the bent-neck “hollow tube” of the Dab Lab Water Pipe is a 90-degree (L-shaped) angle; but, there is no indication of a “joint” that is provided at the “bend” of this “hollow tube”. However, joints are conventional elements added to tubing pieces to connect the same, and used in a myriad of arts. As such, it would not have been outside of the realm of obviousness for one of ordinary skill to have associated this feature with the first and second portions of “hollow tube” of the Dab Lab/ Ruiz water pipe to form the L-shaped connection extending from the percolator to the second opening (in the wall body) in order to properly and efficiently secure the two portions together (corresponding to the claimed “wherein the hollow  tube comprises a joint that is coupled between the first tube portion and the second tube portion, and bends at a 900 angle towards a bottom of the water chamber”).  
Regarding claim 5, as seen in the pictures of the Dab Lab Water Pipe, its water pipe has a long “neck” that extends from its “shoulder”, and on the “shoulder” of said water pipe sits what appears to be a “collar” (i.e., joint - below the neck and above the shoulder).  And, as seen in the pictures, it is clear that this “collar” has a diameter that is a bit larger than that of the “neck” as the “collar” appears to surround the “neck” (corresponding to the claimed “further comprising a neck that is disposed above the shoulder, the neck having a collar that is disposed below the threaded top portion and has a diameter that is larger than a diameter of the neck”).
Regarding claim 7, as evident from the pictures of the Dab Lab Water Pipe, it appears clear that the “water chamber”, “hollow tube”, and “percolator” form an “integrated unit” (read: each of the components are bonded/coupled together) - as the hollow tube is connected at one end to the wall of the water pipe body, and at the opposite end to the percolator (corresponding to the claimed “wherein the water chamber, the hollow tube, and the percolator form an integrated unit”).   
Regarding claim 8, it is clear that the Dab Lab water pipe is of glass construction with orange accents - which includes the “water chamber”, “percolator” and “hollow tube” that comprise the “integrated unit” (corresponding to the claimed “wherein the integrated unit is made out of glass”).  
Regarding claims 9-10, the modified Dab Lab/ Ruiz water pipe is silent regarding the specific dimensions of its “threaded top portion” or its “second opening” in terms of diameter size; however, one having ordinary skill in the art would have already known the conventional dimensions of these elements and would have undergone routine experimentation to find optimal sizes therefore. In so doing, said one would have considered and arrived upon the claimed diameter sizes deeming them to be superior or optimal for its intended functions. Note: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (corresponding to the “wherein the threaded top portion has a diameter that is between 0.6 inches to 1.3 inches” recitation of claim 9; and the “wherein the second opening has a dimeter that is between 0.4 inches to 0.8 inches” recitation of claim 10). 
Regarding claim 21, as apparent from the pictures, it is clear that the Dab Lab water pipe has a circular cross-section, hence a “cylindrical body” (corresponding to the claimed “wherein the body is a cylindrical body”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over The Dab Lab-Online Headshop’s “Killa Bee Showercap to Showerhead Perc Bent Neck Water Pipe” (as also evidenced by the YouTube.com video from Dab Lab-Online Headshop - “Killa Bee Glass Showercap to Showerhead Bent Neck Water Pipe”) (hereinafter “the Dab Lab Water Pipe) in view of Ruiz (US Pat. App. Pub. 2020/0236992), further in view of Galaviz, Jr (US. Pat. App. Pub. 2018/0027872).
Regarding claim 2, the percolator of the Dab Lab/ Ruiz water pipe has a “chamber” portion to which the “hollow tube” is connected (opens into); however, while said percolator clearly has “holes”, it fails to disclose “arms” associated with/extending from said holes, that fluidly couple the percolator  with the interior of the water pipe body (water chamber), as claimed.  However, Fig. 4 of Galaviz, Jr discloses a water pipe having a percolator (401) which includes holes (405) (read: arms) that extend from the percolator (401) so that air/vapor may bubble through and into the chamber of the water pipe for further filtration of the vapor to be inhaled by the user (see para. [0008],[0073] and Fig. 4). Hence, it would have been obvious to one of ordinary skill in the art to have added/incorporated holes (arms) that “extend” from the percolator of the Dab Lab/ Ruiz water pipe in order to appreciate the benefits of an additionally-filtered smoke while using the modified water pipe (corresponding to the claimed “wherein the percolator comprises a chamber from which the second end of the hollow tube opens into; and a plurality of hollow arms that extend away from the percolator, each with an opening that is configured to fluidly couple the chamber with the water chamber”).
Regarding claim 3, the modified Dab Lab/  Ruiz/ Galaviz Jr water pipe percolator may not show that it has ten holes (“arms”) which extend from the percolator, it would have been obvious to one of ordinary skill in the art to have arrived at said number after undergoing routine experimentation and determining that such number is optimal in achieving superior smoke filtration/cooling benefits (corresponding to the claimed “wherein the plurality of hollow arms comprises ten arms”).

Claims 6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over The Dab Lab-Online Headshop’s “Killa Bee Showercap to Showerhead Perc Bent Neck Water Pipe” (as also evidenced by the YouTube.com video from Dab Lab-Online Headshop - “Killa Bee Glass Showercap to Showerhead Bent Neck Water Pipe”) (hereinafter “the Dab Lab Water Pipe) in view of in view of Ruiz (US Pat. App. Pub. 2020/0236992), further in view of BigDaddySmoke.com’s Internet article “Different Types of Bong Downstems” (hereinafter, “BigDaddySmoke.com’s article). 
Regarding claim 6, the modified Dab Lab/Ruiz water pipe doesn’t show that the first portion of its “hollow tube” is “sized to receive a stem of a bowl through the second opening”, because the “downstem” of the water pipe appears to be fixedly attached to the side of the water pipe at the second opening. However, the BigDaddySmoke.com article discloses that while fixedly-attached water pipe downstems are conventional, water pipes constructed so as to accommodate removable downstems are also well-known, and often preferred, because being able to remove a downstem enables better diffusion and percolation of smoke during use of the pipe, and it also enables easy cleaning and de-clogging of the downstem (see lines 8-11).  As such, it would have been obvious to one of ordinary skill in the art to have constructed the water pipe disclosed in the Dab Lab water pipe in a manner that eliminates the fixed downstem, and leaves the “second opening” in the sidewall of the water pipe open to the atmosphere allowing for the insertion of a removable downstem (read also: bowl stem) in the second opening for smoking purposes which provides all the benefits taught in BigDaddySmoke.com’s article. This would result in a water pipe having a hollow tube wherein “the first tube portion is sized to receive a stem of a bowl through the second opening”.
Regarding independent claim 11, the Dab Lab Water Pipe teaches a glass shower-cap to shower-head (percolator) bent-neck water pipe which appears to show nearly all that is recited in the claim, since it discloses a water pipe that has a body; a water chamber with a shoulder portion (at its upper end); a first opening into the water chamber (at a mouthpiece end); a (bent) hollow tube and a (showerhead) percolator, wherein the hollow tube has a first (horizontal) tube portion and a second (vertical) tube portion, the first tube portion extending from a second opening (in the side of the water pipe to which the first tube portion appears to be coupled from the interior of the water chamber) to the second tube portion, which extends downward to the percolator in a direction substantially perpendicular to the first tube portion (corresponding to the claimed “[a] water pipe smoking system comprising: a water pipe having a water chamber with a shoulder portion, a body, and a…top portion with a first opening into the water chamber…a hollow tube and a percolator, wherein a first end of the hollow tube is coupled to the body to form a second opening in the water chamber which extends into the first end of the hollow tube, and a second end of the hollow tube is coupled to the percolator…wherein the hollow tube has a first tube portion and a second tube portion, the first tube portion extends from the second opening to the second tube portion, which extends downward to the percolator in a direction substantially perpendicular to the first tube portion”).   
The Dab Lab Water Pipe fails to show a “threaded top portion” associated with the “first opening” which is “configured to removably couple to a cap”.  However, Ruiz shows that it is known for the top portion (200) (read: shoulder portion) of a water pipe to include an open top end (204) (read: opening) including a threaded portion (203) which will allow for a cap (201) to be placed thereon (see para. [0020] and Fig. 2). Hence, it would have been obvious to one of ordinary skill in the art to have substituted these elements to add “threads” to the mouthpiece (top portion) end of the Dab Lab’s water pipe, as is disclosed in Ruiz, merely as a convenience for the user which would allow for the opening, upon which the mouth is placed during use, to be covered with a removable cap and protected, for sanitary reasons, while not in use (corresponding to the claimed “a threaded top portion…a cap that is configured to be removably coupled to the threaded top portion to seal the water chamber when threadedly coupled to the threaded top portion”).
Lastly, the modified Dab Lab/Ruiz water pipe doesn’t show that the first portion of its “hollow tube” is “sized to receive a stem of a bowl through the second opening”, because the “downstem” of the water pipe appears to be fixedly attached to the side of the water pipe at the second opening. However, the BigDaddySmoke.com article discloses that while fixedly-attached water pipe downstems are conventional, water pipes constructed so as to accommodate removable downstems are also well-known, and often preferred, because being able to remove a downstem enables better diffusion and percolation of smoke during use of the pipe, and it also enables easy cleaning and de-clogging of the downstem (see lines 8-11).  As such, it would have been obvious to one of ordinary skill in the art to have constructed the water pipe disclosed in the Dab Lab water pipe in a manner that eliminates the fixed downstem, and leaves the “second opening” in the sidewall of the water pipe open to the atmosphere allowing for the insertion of a removable downstem (read also: bowl stem) in the second opening for smoking purposes which provides all the benefits taught in BigDaddySmoke.com’s article. This would result in a water pipe having a hollow tube wherein “the second opening is configured to removably receive a stem of a bowl”.
Regarding 12, the percolator of the Dab Lab/ Ruiz/ BigDaddySmoke.com water pipe has a “chamber” portion to which the “hollow tube” is connected (opens into); however, while said percolator clearly has “holes”, it fails to disclose “arms” associated with/extending from said holes, that fluidly couple the assembly with the interior of the water pipe body (water chamber), as claimed.  However, Fig. 4 of Galaviz, Jr discloses a water pipe having a percolator (401) which includes holes (405) (read: arms) that extend from the percolator (401) so that air/vapor may bubble through and into the chamber of the water pipe for further filtration of the vapor to be inhaled by the user (see para. [0008],[0073] and Fig. 4). Hence, it would have been obvious to one of ordinary skill in the art to have added/incorporated holes (arms) that “extend” from the percolator of the Dab Lab/ Ruiz/ BigDaddySmoke.com water pipe in order to appreciate the benefits of an additionally-filtered smoke while using the modified water pipe (corresponding to the claimed “wherein the percolator comprises a chamber from which the second end of the hollow tube opens into; and a plurality of hollow arms that extend away from the percolator, each with an opening that is configured to fluidly couple the chamber with the water chamber”).
Regarding claim 13, as stated above, the distal end of the first tube portion of the “hollow tube” of the Dab Lab/ Ruiz/ BigDaddySmoke.com water pipe terminates at the “second opening” which is sized to accept a removable downstem (read: bowl stem). However, a “bowl”, itself, as well as its components or attachments (i.e., “bowl chamber”, “shank”, “stem”) have not been positively recited in the claims, i.e. they are not recited as structural limitations of the claimed water pipe. Hence, the limitations of this instant claim fail to add any patentable weight, and will not be further examined. 
Regarding claim 14, as seen in the pictures of the Dab Lab Water Pipe, its water pipe has a long “neck” that extends from its “shoulder”, and on the “shoulder” of said water pipe sits what appears to be a “collar” (below the neck and above the shoulder).  And, as seen in the Figure, it is clear that this “collar” portion has a diameter that is larger than that of the “neck” (corresponding to the claimed “wherein the water pipe has a neck that is disposed above the shoulder, the neck having a collar that is disposed below the threaded top portion and has a diameter that is larger than a diameter of the neck”).
Regarding claim 15, it is clear, from the pictures, that the bend of the bent-neck “hollow tube” of the Dab Lab Water Pipe is a 90-degree (L-shaped) angle; but, there is no indication of a “joint” that is provided at the “bend” of this “hollow tube”.  However, joints are conventional elements added to tubing pieces to connect the same, and used in a myriad of arts. As such, it would not have been outside of the realm of obviousness for one of ordinary skill to have associated this feature with the first and second portions of “hollow tube” of the Dab Lab/Ruiz water pipe to form the L-shaped connection extending from the percolator to the second opening in the wall body in order to properly and efficiently secure the two portions together (corresponding to the claimed “wherein the hollow tube comprises a joint that is coupled between the first tube portion and the second tube portion, and bends at a 900 angle towards a bottom of the water chamber”). 
Regarding claim 16, as evident from the pictures of the Dab Lab Water Pipe, it appears clear that the “water chamber”, “hollow pipe”, and “percolator” form an “integrated unit” (read: each of the components are bonded/fixedly coupled together) - as the hollow tube is connected at one end to the wall of the water pipe body, and at the opposite end to the percolator (corresponding to the claimed “wherein the water chamber, the hollow tube, and the percolator form an integrated unit”).   
Regarding claim 17, it is clear that the Dab Lab water pipe is of glass construction with orange accents - which includes the “water chamber”, “percolator” and “hollow tube” which comprise the “integrated unit” (corresponding to the claimed “wherein at least one of the integrated unit and the bowl is made out of glass”).  
Regarding claims 18-19, the modified Dab Lab/ Ruiz/ BigDaddySmoke.com water pipe is silent regarding the specific dimensions of its “threaded top portion” or its “second opening” in terms of diameter size; however, one having ordinary skill in the art would have already known the conventional dimensions of these elements and would have undergone routine experimentation to find optimal sizes therefore. In so doing, said one would have considered and arrived upon the claimed diameter sizes deeming them to be superior or optimal for its intended functions. Note: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (corresponding to the “wherein the threaded top portion has a diameter that is between 0.6 inches to 1.3 inches” recitation of claim 18; and the “wherein the second opening has a dimeter that is between 0.4 inches to 0.8 inches” recitation of claim 19).
Regarding claim 20, Ruiz discloses that its water pipe may have a grip (212) placed around its exterior (see Fig. 2 and para. [0022]). It would have been obvious to one of ordinary skill in the art to have provided the same grip member around the modified Dab Lab/ Ruiz/ BigDaddySmoke.com water pipe merely in order to improve grip-ability, as taught in Ruiz (corresponding to the claimed “further comprises a sleeve that is configured to at least partially cover the water pipe”).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on July 29, 2022. It is noted that while Applicant acknowledged the rejection of claims 1-21 under 35 USC 112(b), as being indefinite for failing to point our and distinctly claim the subject matter which the inventor regards as the invention, and indicated that the claims had been amended accordingly, no such claim amendment appears to have been made. Hence, the same rejection has been maintained, as presented above, in the instant Action.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747